DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kikuhara (U.S. Patent Application Publication 2021/0136506).

Regarding Claim 1, Kikuhara discloses:
A sound volume operation device configured to amplify and output an inputted acoustic signal (para 0032-36, 0116: the present device, device 1, is for setting a level [volume] of an inputted sound signal, device 1 configured to amplify the inputted sound 
at least one sound volume adjuster configured to adjustably amplify an input sound volume level of the inputted acoustic signal (para 0036-38, 0042, 0048, 0057, 0116, 0138: amplification part 30 in conjunction with adjustment part 50/51 [sound volume adjuster] is configured to amplify the level of the inputted sound signal [amplify an input sound volume level], the amount of amplification based on the setting value for a parameter obtained from adjusting [adjustably amplify] of adjustment part 50/51, including the input level and output level which in accordance to fig. 2 amplify the level of the inputted sound signal A);
an output level detector configured to detect an output sound volume level of the acoustic signal amplified by the at least one sound volume adjuster (para 0038, 0141, 0144, 0149-152, fig. 19: device 1 lights up one or more indicating lamps 61 according to the present output level S222, as well as after the output level is adjusted S225 [output sound volume level of amplified acoustic signal] to amplify the inputted sound signal, device 1 is aware of the level of the output level of the amplified signal in order to light up indicating lamp 61 corresponding to the output level after any adjustment such as increasing the level, implicitly teaching the output level detector since the present output level after adjusting must be known in order to light up one or more indicating lamps 61 according to the output level); and
an illuminator provided at or adjacent to the at least one sound volume adjuster (para 0048, fig. 3: indicating lamps 61a – m [illuminator] adjacent to adjustment part .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 rejected under 35 U.S.C. 103 as being unpatentable over Kikuhara in view of Farrar et al. (U.S. Patent Application Publication 2016/0170436) hereinafter Farrar.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Kikuhara does not disclose:
wherein the at least one sound volume adjuster comprises a plurality of sound volume adjusters each configured to adjust the sound volume level in a different frequency band, and the illuminator is provided at or adjacent to each of the plurality of sound volume adjusters.
However, in a related field of endeavor (i.e. sound level adjuster having multiple adjusters for different frequency bands) Farrar teaches in paragraphs 0059-60 a sound level adjuster 2 having two adjusters 6 and 8 [plurality of sound volume adjusters], each having optic fibres and light emitting diode 10 and 12 [illuminator] at the respective adjuster, and further teaches (para 0037-41, 0061, 0064) each adjuster controlling different parameters, the parameters being complementary to separately control low frequency and high frequency filters for sound level control in different frequency bands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Farrar to Kikuhara to allow the adjustment part to have multiple adjusters, such that the adjustment part can control multiple parameters, thus providing an enhanced user interface by combining complementary controls for cooperating parameters at the same location (Farrar para 0003-4), as well as allowing a wider variety sound parameter controls, such as 

Claim 5 is rejected under the same grounds stated above for Claim 2.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Kikuhara in view of Tsutsumi et al. (U.S. Patent Application Publication 2003/0039372) hereinafter Tsutsumi in further view of Kim et al. (U.S. Patent Application Publication 2016/0004499) hereinafter Kim.

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Kikuhara further discloses:
wherein the illuminator normally illuminates in an illumination color (para 0145: indicating lamps 61 can be lighted up with a color depending on output level). 
Kikuhara does not explicitly disclose the color with a different hue.
However, in a related field of endeavor (i.e. color illuminator with different hue) Tsutsumi teaches paragraph 0042 the color illuminator of a volume control using different hues to represent different sound level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tsutsumi to Kikuhara to allow the color indicating lamps 61 to use a different hue, thus providing an enhanced user interface by allowing the user to readily 
The combination does not explicitly disclose the illuminator is changed to an illumination state in an achromatic color when the output level detector detects that the output sound volume level is smaller than a predetermined reference sound volume level.
However, in a related field of endeavor (i.e. display representing audio level) Kim teaches in paragraph 0092 changing a display that represents an audio signal level to white [achromatic color] when the level is detected to be below a first audio level threshold [smaller than a predetermined reference sound volume level]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kim to the combination to change to allow the display of output sound level to change to white when the level is below a threshold, such as below -80dBu (Kikuhara fig. 20), thus providing an enhanced user interface by ensuring the user is aware, by a positive visual indication of a lighted indicator, that the level fails to satisfy a minimum level (Kim para 0092).
Allowable Subject Matter
Claim 4 has no prior art rejection, the claim is not taught by or obvious over the prior art and is objected to as depending from a rejected base claim and is allowable if rewritten in independent form including all of its limitations and all limitations of its base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653  

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653